Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	The Applicant’s Amendment to the Claims filed on 10/06/2021 is entered.
	Currently amended claims 190, 191, 194, 195, 196, 206, 207, 210, 214-223 are pending and under examination.
Response to Amendment//Argument
	All objections and rejections made in a previous office action are withdrawn in light of the Applicant’s Amendment to the Claims filed on 10/06/2021.
Claims 190, 191, 194, 195, 196, 206, 207, 210, 214-223 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is the applicants’ own work US 2006/0211110 entitled “Human trophoblast stem cells and use thereof” published 09/21/2006 (In continuation chain with US2016/0051529, now US Patent 9,927,426).  The US 2006/0211110  PGPub recites a method to induce differentiation of hTS cells into a neural stem cell (reference claims 1 and 11) but does not teach or suggest wherein the neural stem cells are uniformly absent in expression of CD33 nor wherein the neural stem cells express a reduced amount of CD133 compared to non-induced cell.   On the contrary, in paragraph 0096, Lee et al state enhanced expression of CD133 after drug induction in comparison with that of non-induced cells.

Conclusion
Claims 190, 191, 194, 195, 196, 206, 207, 210, 214-223 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

CATHERINE S. HIBBERT
Primary Examiner
Art Unit 1658



/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658